DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 appears to be a duplicate of the subject matter of previous claim 7 that was incorporated into independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (WO 2017/090772).  Nakajima et al. discloses an airbag (#204, 232, 240; other embodiments may also apply), comprising:
an inner bag (#210) having a facing surface (rear facing surface of #210, restraining surface #236, upper surface #237; figures 9b-14c) configured to face a passenger (#134) of a vehicle in a deployed state (has the ability to so perform; figures 11b, 13a, 13b)
an outer bag (#208, 234, 242) which is provided so as to surround an outer periphery of the inner bag (#210) with the facing surface (#236, 237, rear facing surface of #210) exposed, wherein the outer bag surrounds upper, lower, left, and right surfaces of the inner bag (figures 9b, 10a, 12a, 12b, 13a, 13b)
two protrusion parts (opposite lateral sides of #208, 234, 242) which are provided in the outer bag (#208, 234, 242) and respectively disposed on left and right sides in a width direction of the vehicle with respect to the facing surface (#236, 237, rear facing surface of #210) so as to protrude rearward (figures 9b, 10-12b, 14a, 14b)
a pocket part (recess formed by rear facing surface of #210, restraining surface #236, upper surface #237; figures 9b-14c) configured to receive a head of the passenger (#134; has the ability to so perform; figures 11b, 13a, 13b), the pocket part provided such that an upper part of an exposed part (#236, 237, rear facing surface of #210) of the inner bag (#210) along with a peripheral part of the 
wherein the pocket part (recess formed by rear facing surface of #210, restraining surface #236, upper surface #237) is disposed between upper portions of the two protrusion parts (opposite lateral sides of #208, 234, 242), and the outer bag (#208, 234, 242) along the upper part of the exposed part of the inner bag (#210) extends forward of the pocket part (figures 9b-12c, 14a-14c)
wherein the two protrusion parts (opposite lateral sides of #208, 234, 242) are configured to deploy directly above shoulders of the passenger (#134) and adjacent to opposing sides of a head of the passenger (has the ability to so perform; figures 11b, 13a, 13b)
wherein the inner bag (#210) and the outer bag (#208, 234, 242) are partitioned by a common partition wall (wall between #208, 210, between #234, 210, and between #242, 210), and wherein a ventilation port (#228) is formed in the partition wall (figures 11a, 11b)
wherein the outer bag (#208, 234, 242) includes left and right outer panels (left and right outer panels of #208, 234, 242) configuring left and right outer surfaces along with a portion of the protrusion parts, and an intermediate panel (portion of #208, 234, 242 that curves rearward from protrusion parts toward the center) which is provided between the partition wall (wall between #208, 210, between #234, 210, and between #242, 210) and one of the left and right outer panels so as to configure a part different from the portion of the protrusion parts (figures 10a, 12a, 12b, 11a, 11b, 14a, 14b)
wherein the outer bag (#208, 234, 242) includes left and right outer panels (left and right outer panels of #208, 234, 242) configuring left and right outer surfaces along with a portion of the protrusion parts, and an intermediate panel (portion of #208, 234, 242 that curves rearward from protrusion parts toward the center) which is provided between the inner bag (#210) and one of the 
wherein the intermediate panel (portion of #208, 234, 242 that curves rearward from protrusion parts toward the center) is provided so as to surround the exposed part which exposes at least a portion of the facing surface (#236, 237, rear facing surface of #210) of the inner bag (#210; figures 10a, 12a, 12b, 11a, 11b, 14a, 14b)
an internal tether (#222) which is connected (at least indirectly) to the partition wall (wall between #208, 210, between #234, 210, and between #242, 210) and an inner surface of one of the left and right outer panels (left and right outer panels of #208, 234, 242) and bridged in a lateral direction inside the outer bag (#208, 234, 242; figures 11a, 11b)
wherein the inner bag (#210) and the outer bag (#208, 234, 242) are each independent bag bodies, wherein a ventilation port (#228) is formed in each of the inner bag and the outer bag, and wherein the inner bag and the outer bag are coupled around the ventilation ports (figures 11a, 11b)
wherein the ventilation port (#228) is formed in left and right side faces of the inner bag (#210; figures 11a, 11b)
wherein, when the airbag (#204, 232, 240) is inflated, gas is fed from an inflator (#112) to the inner bag (#210) and from the inner bag to the outer bag (#208, 234, 242) through the ventilation port (#228; figures 11a, 11b)
wherein a second ventilation port (#120) communicating with an inside and outside of the outer bag (#208, 234, 242) is formed in at least one of left and right outer surfaces of the outer bag (figures 10a, 12b, 14b).
Examiner has relied upon related document US 10,836,343 to better understand and apply the above cited foreign document.

Response to Arguments
Applicant's arguments filed 18 August 2021 have been fully considered but they are not persuasive.  In regards to pages 7-8, Nakajima et al. (WO 2017/090772) discloses a pocket part (recess formed by rear facing surface of #210, restraining surface #236, upper surface #237; figures 9b-14c) configured to receive a head of the passenger (#134; has the ability to so perform; figures 11b, 13a, 13b), the pocket part provided such that an upper part of an exposed part (#236, 237, rear facing surface of #210) of the inner bag (#210) along with a peripheral part of the upper part thereof is recessed (figures 9b-14c) and the pocket part extends laterally along the upper part of the exposed part of the inner bag (figures 9b, 10a, 12a, 12b, 14a, 14b), wherein the pocket part (recess formed by rear facing surface of #210, restraining surface #236, upper surface #237) is disposed between upper portions of the two protrusion parts (opposite lateral sides of #208, 234, 242), and the outer bag (#208, 234, 242) along the upper part of the exposed part of the inner bag (#210) extends forward of the pocket part (figures 9b-12c, 14a-14c), as set forth above.  Regarding arguments that specific portions of the airbag do not receive specific parts of an occupant’s body, Examiner notes that claim limitations to an occupant are written functionally, and a prior art reference need only be able to perform the function to read on these portions of the claims.  The airbag of Nakajima et al. (WO 2017/090772) is able to read on the claimed occupant features depending upon size and position of a vehicle occupant, which is generally shown in the drawings that include a sample occupant (figures 11b, 13a, 13b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616